Citation Nr: 1138467	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  06-09 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to July 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Chicago, Illinois VARO.  In March 2008, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In May 2008 and January 2011, the matter was before the Board and was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In the May 2008 and January 2011 remands, the Board noted the Veteran's testimony indicating he was employed by VA in the early 1970s and also received VA educational counseling during that same time period.  The Board remanded the matter in order to obtain any available VA counseling and employment records for the period from 1970 to 1976.  An April 2011 memorandum includes a formal finding of federal record unavailability, indicating that no vocational rehabilitation or counseling records for the Veteran from 1970 to 1976 are available, he no longer has a CER file on record with the Chicago RO, no records from that long ago are available, and there is no electronic record.  The remand instructions have therefore been fulfilled.

Nevertheless, a closer review of the claims file found that additional development is necessary.  Specifically, on July 1977 VA psychiatric examination for pension purposes, the Veteran stated that from June 1973 to February 1974, he was followed at the mental hygiene clinic at West Side VA Hospital (now the Jesse Brown VA Medical Center (MC) in Chicago, Illinois, and he had no further psychiatric treatment until February 1977.  A review of the claims file reveals that the earliest treatment records currently in evidence are from February 1977.  Overlooked by everyone previously to date (including the undersigned) is that there does not appear to have been any attempt to obtain records of the VA treatment the Veteran reported he received in 1973/1974.  Any such records are constructively of record and may be highly pertinent to the claim on appeal.  Therefore, unfortunately, the claim must again be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an exhaustive search for, and secure for association with the claims file, copies of the complete clinical records of any VA mental health treatment the Veteran received in 1973 and/or 1974 at the West Side VA Hospital in Chicago (now the Jesse Brown VAMC).  If such records are not located, the scope of the search for the records must be described for the record, and the records must be certified to be irretrievably lost. 

2.  If the treatment records received suggest any further development is necessary, such development (to include a medical opinion - to reassess when schizophrenia was first manifested, if indicated) should be completed.  

3.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

